 

US. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILE

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS JUN 3.0 2021
AMARILLO DIVISION
CLERK, U.S. DISTRICT cole
VICKER SICHANTHAVONG, § By. say ‘
§
Plaintiff, §
§
Vv. §  2:20-CV-23-Z-BR
§
TINA HERNANDEZ, §
§
Defendant. §

ORDER ON MAGISTRATE JUDGE’S FINDINGS, CONCLUSIONS,
AND RECOMMENDATION TO DISMISS COMPLAINT

On June 3, 2021, the United States Magistrate Judge entered a Findings, Conclusions, and
Recommendation to Dismiss Complaint. (ECF No. 16). The Magistrate Judge recommends that
the undersigned United States District Judge dismiss with prejudice Plaintiff's complaint for
failure to comply with the Court’s orders. (/d. at 1). The Magistrate Judge also recommends that
the undersigned deny Plaintiffs “Motion for Default Judgment” (ECF No. 11), “Motion for Triple
Default Judgment” (ECF 14), and “Motion for Criminal and Civil Judgment” (ECF No. 15).

Plaintiff filed a “Return of Summons” (ECF No. 17) on June 10, 2021 and an “Objection
to the Finding, Conclusion, and Recommendation” (ECF No. 18) on June 15, 2021. The “Return
of Summons” appears to be a copy of the tracking information for the summons, which appears to
have been sent by certified mail to Defendant Tina Hernandez earlier this year. (ECF No. 17 at 1-
3). However, this document does not indicate that service of the complaint was properly completed
in accordance with the Federal Rules of Civil Procedure. (See id.). The “Objection” only states:
“Under ECF user Manual Rule 1 of 2012 Pro se filer may, but does not have to, utilize the ECF

system.” (ECF No. 18 at 1).

 
After making an independent review of the pleadings, files, and records in this case and
the findings, conclusion, and recommendation of the Magistrate Judge, the Court concludes that
the findings and conclusions are correct. It is therefore ORDERED that the findings, conclusions,
and recommendation of the Magistrate Judge are ADOPTED.

The Court hereby OVERRULES Plaintiff's objections and ORDERS that Plaintiffs
Complaint is DISMISSED WITH PREJUDICE. Plaintiff's “Motion for Default Judgment”
(ECF 11), “Motion for Triple Default Judgment” (ECF No. 14), and “Motion for Criminal and
Civil Judgment” (ECF No. 15) are DENIED AS MOOT.

SO ORDERED.

June ZO , 2021.

 

MATAHEW J. KACSMARYK
UNJTED STATES DISTRICT JUDGE

 
